_ UNITED STATES OF AMERICA

..----C ase. 3:21-cr-00003-DPRJ-FKB-. Document.3.--Filed. 01/12/21. -Rage 1.0.3... 2. eee ne |

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

v. , | CRIMINAL NO. 3/9 /C/3 DPS fi KB

RICHARD CASTON 18 U.S.C. §1349
18 U.S.C. §1952(a)(3)

The Grand Jury charges:

- At all times relevant to this indictment, RICHARD CASTON worked as an employee of
the State of Mississippi in the Mississippi Department of Corrections (“MDOC”) at the Central
Mississippi Correctional Facility (“CMCF”) located in Rankin County, Mississippi.

COUNT I

Beginning sometime in 2017, the exact date being unknown to the Grand Jury, and
continuing until the date of this Indictment, in Rankin County, in the Northern Division of the
Southern District of Mississippi and elsewhere, the defendant, RICHARD CASTON, did
knowingly and intentionally combine, conspire, confederate, and agree with others known and
unknown to the Grand Jury, to commit one or more of the following offenses:
to devise and intend to devise a scheme and artifice to defraud the Mississippi Department of
Corrections and the State of Mississippi and its citizens of their intangible right to RICHARD
CASTON’S honest services through bribes by use of interstate wire transmissions, in violation
of Title 18, United States Code, Sections 1343 and 1346. It was the object of the conspiracy that
defendant RICHARD CASTON would conspire with others known and unknown to the Grand
Jury to bring contraband items to prisoners incarcerated in CMCF in exchange for bribes in the

form of money and other things of value.
Case 3:21-cr-00003-DPJ-FKB Document 3 . Filed. 01/12/21 :

=

In furtherance of the conspiracy and for the purpose of executing the above-described
scheme and artifice to defraud and deprive, the defendant, RICHARD CASTON,
transmitted and caused to be transmitted by means of wire communication in interstate
commerce, writings, signals, and sounds: to wit, wire transfers of money. Inmates of CMCF,
and others acting on behalf of inmates of CMCF, sent money by way of interstate wire transfers
to an individual in another state for the benefit of RICHARD CASTON, and in exchange for
these payments, RICHARD CASTON would bring contraband items into CMCF and give them
to the inmates for whom payments had been made.

All in violation of Title 18, United States Code, §1349 and §2.

COUNT 2

Beginning sometime in 2017, the exact date being unknown to the Grand Jury, and
continuing until the date of this Indictment, in Rankin County, in the Northern Division of the
Southern District of Mississippi and elsewhere, the defendant, RICHARD CASTON, used a
facility in interstate/foreign commerce, namely wire transfers and internet applications,
with the intent to promote, manage, establish, carry on and facilitate the promotion,
management, establishment and carrying on of an unlawful activity, that is, receipt of a bribe by _
a public officer, as prohibited by Mississippi Code Annotated Section 97-11-13, and thereafter
performed and attempted to perform an act to promote, manage, establish and carry on, and to
facilitate the promotion, management, establishment and carrying on of such unlawful activity.

All in violation of Title 18, United States Code, §1952(a)(3).

Page 2 0f3...0 cece ce.
Case 3:21-cr-00003-DPJ-FKB Document 3. Filed 01/12/21. Page.3.063.. 0000 cece co

=. FL

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
As a result of committing the offenses alleged in this Indictment, the defendant shall

forfeit to the United States all property involved in or traceable to property involved in the
offense, including but not limited to all proceeds obtained directly or indirectly from the offense,
and all property used to facilitate the offense. Further, if any property described above, as a result
of any act or omission of the defendant: (a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party; ( c) has been placed beyond
the jurisdiction of the Court; ( d) has been substantially diminished in value; or ( e) has been
commingled with other property, which cannot be divided without difficulty, then it is the intent
of the United States to seek a judgment of forfeiture of any other property of the defendant, up to
the value of ‘the property described in this notice or any bill of particulars supporting it.

_All pursuant to Title 18, United States Code, §981(a)(1)(C) and §924; and Title 28, United States

Code, §2461.

 

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the

grand jury on this, the ja@day of January, 2021. |

UNITED STATES MAGISTRATE JUDGE
